Per Curiam :
The alleged promise of the plaintiff in error was not to ■pay the debt of another, but to pay an obligation which he assumed to pay as part of the purchase money for stock sold and transferred to him. His main purpose and object were to sub-serve his own interest. A part of the consideration of his purchase was the assumption of the stock subject to all contingent liabilities charged thereon, and which he expressly agreed to discharge. The ease is not that of a separate and distinct obligation. We think his position ■does not permit him to successfully invoke the statute of limitations. Although duly notified, he did not protect and defend his vendor against the assessment. The latter, having been required to pay it, brought this suit in time.
Judgment affirmed.